 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Gino Carlucci,                                   No. CV-18-00051-TUC-RM
10                  Petitioner,                        ORDER
11    v.
12    JT Shartle,
13                  Respondent.
14
15          On January 29, 2018, Petitioner Gino Carlucci, a federal inmate at the United States
16   Penitentiary in Tucson, Arizona, filed a Petition Under 28 U.S.C. § 2241 for a Writ of
17   Habeas Corpus. (Doc. 1.) On February 6, 2018, the Court ordered Respondent JT Shartle1
18   to answer and referred this matter to Magistrate Judge D. Thomas Ferraro for further
19   proceedings.    (Doc. 3.)    On January 2, 2019, Judge Ferraro issued a Report and
20   Recommendation, recommending that the Petition be denied. (Doc. 14.) Petitioner filed
21   Objections, to which Respondent has responded. (Docs. 15, 20.) For the reasons stated
22   below, the Report and Recommendation will be adopted.
23   I.     Factual and Procedural History
24          A.      Background
25          On June 13, 2017, Special Investigative Services (“SIS”) Technician D. Madrid
26   prepared and signed an Incident Report charging Petitioner with violation of Prohibited
27
            1
                   Warden B. von Blanckensee is the Complex Warden at the Federal
28   Correctional Complex in Tucson, Arizona and will thus be substituted as Respondent in
     place of JT Shartle.
 1   Act Codes 296, 328, and 334, which prohibit, respectively, “[u]se of the mail for abuses
 2   other than criminal activity which circumvent mail monitoring procedures,” “[g]iving
 3   money or anything of value to, or accepting money or anything of value from, another
 4   inmate or any other person without staff authorization,” and “[c]onducting a business.”
 5   (Doc. 11-2 at 16); 28 C.F.R. § 541.3 (Table 1). According to the Incident Report,
 6   Technician Madrid was reviewing inmate emails when she noticed that Petitioner’s email
 7   account was being used to communicate with A.S. (Doc. 11-2 at 16.) A.S. is the son of
 8   Petitioner’s then-cellmate, V.S. (Id.) V.S. was prohibited from emailing A.S. because he
 9   had been caught directing A.S. to buy and sell stocks. (Id.)
10          Further review of Petitioner’s emails revealed that V.S. was using Petitioner’s email
11   account to communicate with A.S. (Id.) One email from A.S. on June 2, 2017, stated that
12   A.S. would visit on the coming Sunday. (Id.) A.S. visited V.S. the following Sunday. (Id.)
13   Petitioner received no visitors that Sunday and had not received visitors in months. (Id.)
14   A second, outgoing email directed A.S. to deposit money into Petitioner’s financial
15   account. (Id.) One week later, A.S. deposited $40 into Petitioner’s financial account. (Id.)
16          Lieutenant D. Eastwood advised Petitioner of his rights and gave him a copy of the
17   Incident Report. (Id. at 17.) Petitioner told Lieutenant Eastwood, “That’s not what
18   happened.” (Id.) Lieutenant Eastwood determined that the Incident Report contained the
19   correct charges and forwarded it to the Unit Discipline Committee (“UDC”) and Discipline
20   Hearing Officer (“DHO”) for further review. (Id.)
21          Petitioner appeared before the UDC on June 14, 2017. (Id. at 16.) At that time,
22   Petitioner gave the following statement: “My bunkie is teaching me stocks. I get the data
23   from his son. I’ve passed a message from his dad and that’s it. I never paid him anything
24   nor has he paid me.” (Id.) The UDC referred the matter to the DHO and provided
25   Petitioner with a Notice of Discipline Hearing and a Notice of Inmate Rights at Discipline
26   Hearing. (Id. at 14–16.) Petitioner signed the Notice of Discipline Hearing, initially
27   indicating that he did not want a staff representative or to call any witnesses. (Id. at 14.)
28   The Notice of Discipline Hearing was updated on June 27, 2017, to reflect that Petitioner


                                                 -2-
 1   wanted to call SIS Lieutenant VanDevender as a witness. (Id.)
 2           Petitioner appeared before DHO J. Ciufo on June 28, 2017. (Id. at 10.) A staff
 3   representative appeared on Petitioner’s behalf and gave the following statement: “The only
 4   financial transaction I saw was for $40.00 going on his account. I did not see anything in
 5   furtherance of another high prohibited act.” (Id.) DHO Ciufo recorded Petitioner’s past
 6   statements (i.e., “That’s not what happened,” and “My bunkie is teaching me . . . .”) and
 7   took the following additional statement:
 8                  I put [V.S.’s] son on my account so he can teach me how to learn stock
            & trade. Everyday I get the list from [A.S.] and review it. I did ask him to
 9          put money on my account. The Captain and Lieutenant Van Devender [sic]
            said I could email him as long as I wasn’t conducting a business.
10
     (Id.)
11
             DHO Ciufo obtained the following statement from Lieutenant VanDevender, who
12
     was unavailable to attend the hearing: “I never told inmate Carulucci [sic] anything.” (Id.
13
     at 11.) After considering the Incident Report, the investigation, and the TRUVIEW
14
     documents (which show the content of the emails, among other things), DHO Ciufo found
15
     that Petitioner committed Prohibited Act Codes 296 and 328 but not Prohibited Act Code
16
     334. (Id. at 11–12.) As a result, Petitioner lost 27 days of good-time credit and 6 months
17
     of email privileges. (Id. at 12.)
18
             B.     The Habeas Petition
19
             In Ground One of the Petition, Petitioner alleges that there is no evidence to support
20
     finding that he violated Prohibited Act Code 296 and 326. He alleges that he was merely
21
     learning to trade stocks, both by taking a class taught by V.S. and by having A.S. email the
22
     “daily gainers.” Petitioner alleges that he asked A.S. to send $40 solely to cover the daily
23
     printing fees and asserts that he has never traded a stock from prison.
24
             In Ground Two, Petitioner alleges that DHO Ciufo was not impartial. Petitioner
25
     asserts that, prior to the disciplinary hearing, DHO Ciufo investigated the case and called
26
     Petitioner a “liar.” According to Petitioner, his staff representative, Erick Romero, told
27
     him after the hearing that DHO Ciufo had prejudged him guilty and that there was nothing
28
     he could have done.

                                                  -3-
 1             In Ground Three, Petitioner alleges that he was not afforded an opportunity to call
 2   any witnesses or view the evidence against him. According to Petitioner, Lieutenant
 3   VanDevender would have clarified during the disciplinary hearing that Petitioner did
 4   nothing wrong. Petitioner alleges that DHO Ciufo stated that she would get to Petitioner’s
 5   witnesses but never did, and that she refused to let Petitioner see the evidence against him,
 6   though she did let Romero review it.
 7             Respondent argues that the Petition should be denied in its entirety. As to Ground
 8   One, Respondent emphasizes that there need only be “some evidence” supporting prison
 9   officials’ findings. According to Respondent, this low standard is easily met in this case
10   because Petitioner admitted to passing a message from V.S. to A.S. (in violation of
11   Prohibited Act Code 296) and to asking for and receiving money from A.S. (in violation
12   of Prohibited Act Code 326).
13             As to Ground Two, Respondent argues that DHO Ciufo was “impartial” as that term
14   is defined in 28 C.F.R. § 541.8(b); that is, she was not “a victim, witness, investigator, or
15   otherwise significantly involved in the incident.” Respondent also highlights that the
16   discipline record shows DHO Ciufo relied solely on the evidence collected by other prison
17   officials.
18             As to Ground Three, Respondent points to a federal regulation that allows the DHO
19   to obtain a written statement from unavailable witnesses, see 28 C.F.R. § 541.8(f), which
20   is what occurred with Lieutenant VanDevender. As for Petitioner not being able to review
21   the evidence against him, Respondents state that he had no right to review the evidence
22   and, regardless, his staff representative reviewed the evidence and made a statement on his
23   behalf.
24             C.    Report & Recommendation
25             Judge Ferraro issued the Report and Recommendation on January 2, 2019, finding
26   that Petitioner is not entitled to habeas relief on any of the grounds raised. (Doc. 14.) With
27   respect to Ground One, Judge Ferraro found that Petitioner’s admissions were “some
28   evidence” supporting a finding that Petitioner violated Prohibited Act Codes 296 and 328.


                                                  -4-
 1   With respect to Ground Two, Judge Ferraro found that the disciplinary record establishes
 2   that Lieutenant Eastwood—not DHO Ciufo—was the investigator and that the record does
 3   not support Petitioner’s assertion that DHO Ciufo relied on evidence outside the record.
 4   Finally, as to Ground Three, Judge Ferraro found that Petitioner’s rights were not violated,
 5   since Lieutenant VanDevender was an unavailable adverse witness and because Petitioner
 6   had no right to view the evidence against him.
 7          On January 14, 2019, Petitioner filed Objections to the Report and
 8   Recommendation. (Doc. 15.) He objects to Judge Ferraro’s finding that there is “some
 9   evidence” that he violated Prohibited Act Codes 296 and 328. Petitioner says that a
10   violation of Code 296 requires “use of the mail to commit or further a High category
11   prohibited act,” and there is no evidence that he was involved in some other “High category
12   prohibited act.” As to Code 328, Petitioner argues that accepting money from an approved
13   contact and friend is not a violation. As to Ground Two, Petitioner argues that Judge
14   Ferraro is minimizing DHO Ciufo’s role as an investigator in his case. He points to his
15   sworn declaration that DHO Ciufo called his staff representative and admitted investigating
16   the case. Finally, as to Ground Three, Petitioner disputes that Lieutenant VanDevender
17   ever made an adverse statement. He contends that DHO Ciufo forgot to inform Lieutenant
18   VanDevender of the hearing date and time and suggests that the later-obtained statement
19   was actually fabricated by DHO Ciufo.
20   II.    Standard of Review
21          A district judge must “make a de novo determination of those portions” of a
22   magistrate judge’s “report or specified proposed findings or recommendations to which
23   objection is made.” 28 U.S.C. § 636(b)(1).
24   III.   Discussion2
25          A.     Ground One
26          Petitioner alleges in Ground One that there is no evidence to support the DHO’s
27   finding that he violated Prohibited Act Codes 296 and 328.           “[P]rison disciplinary
28
            2
                   Respondent concedes that Petitioner exhausted his administrative remedies.

                                                -5-
 1   convictions must be supported by ‘some evidence’ in order to satisfy procedural due
 2   process.” Burnsworth v. Gunderson, 179 F.3d 771, 773 (9th Cir. 1999). “Ascertaining
 3   whether this standard is satisfied does not require examination of the entire record,
 4   independent assessment of the credibility of witnesses, or weighing of the evidence.
 5   Instead, the relevant question is whether there is any evidence in the record that could
 6   support the conclusion reached by the disciplinary board.” Superintendent v. Hill, 472 U.S.
 7   445, 455–56 (1985).
 8             There is “some evidence” that Petitioner violated Prohibited Act Code 296, which
 9   prohibits “[u]se of the mail for abuses other than criminal activity which circumvent mail
10   monitoring procedures.” 28 C.F.R. § 541.3 (Table 1). The Code provides several examples
11   of how to commit this violation, including “sending mail for other inmates without
12   authorization.” Id. Petitioner admitted that he used his email account to pass a message
13   from V.S. to A.S. (Doc. 11-2 at 10, 16 (“I’ve passed a message from his dad and that’s
14   it.”).)    Furthermore, two messages from Petitioner’s email account were signed,
15   respectively, “Love ya very much, Dad” and “Thanks and love ya. Dad,” although
16   Petitioner is not A.S.’s father. (Id. at 32–33.) In another exchange, A.S. stated he would
17   try to visit on the coming Sunday. (Id. at 16.) A.S. visited V.S. on that Sunday, while
18   Petitioner received no visitors. (Id.) Given that V.S. was prohibited from emailing A.S.,
19   such use of Petitioner’s email account was in circumvention of the prison’s mail monitoring
20   procedures.
21             Judge Ferraro reached the same conclusion after the same straightforward analysis.
22   Petitioner objects, saying that there is no evidence that he used mail to “commit or further
23   a High category prohibited act.” His objection reflects a misunderstanding of the offense.
24   There are several ways to violate Prohibited Act Code 296. Using mail to “commit or
25   further a High category prohibited act” is one, and “sending mail for other inmates without
26   authorization” is another. See 28 C.F.R. § 541.3 (Table 1). There clearly is “some
27   evidence” that Petitioner did the latter. Petitioner’s objection will be overruled.
28             There is also “some evidence” that Petitioner violated Prohibited Act Code 328,


                                                  -6-
 1   which prohibits “[g]iving money or anything of value to, or accepting money or anything
 2   of value from, another inmate or any other person without staff authorization.” Id.
 3   Petitioner admits in the Petition that he asked for and received $40 from A.S., with whom,
 4   as the evidence shows, he was circumventing mail monitoring procedures. (Doc. 1 at 4;
 5   see Doc. 11-2 at 19 (record of deposit).) Whether or not the $40 was to pay for printing
 6   fees has no bearing on whether Petitioner committed the prohibited act. Again, Judge
 7   Ferraro made the same finding, to which Petitioner objects. He argues that the receipt of
 8   $40 from A.S. is not a prohibited act. As explained above, it is. Petitioner’s objection will
 9   be overruled.
10          B.       Ground Two
11          Petitioner alleges in Ground Two that DHO Ciufo was not impartial because she
12   investigated his case and prejudged him a “liar.” Federal regulations require the DHO to
13   be “an impartial decision maker who was not a victim, witness, investigator, or otherwise
14   significantly involved in the incident.” 28 C.F.R. § 541.8(b). Respondents and Judge
15   Ferraro focus on the disciplinary record, which states that only Lieutenant Eastwood
16   investigated the case. (See Doc. 11-2 at 17.) They also conclude that Petitioner is not
17   entitled to habeas relief because DHO Ciufo called him a “liar,” since any such statement
18   was based on “an attitude of disapproval” based on “known conduct,” rather than “active
19   and deep-rooted” animus. Petitioner objects, arguing that his sworn declaration that DHO
20   Ciufo investigated his case is evidence that creates a factual dispute warranting a hearing.
21          The Court finds that, even if DHO Ciufo investigated Petitioner’s case, that
22   procedural defect was harmless. As explained above, not only is there documentary
23   evidence showing that Petitioner committed both prohibited acts, but Petitioner also
24   admitted to the conduct underlying both violations. The evidence against Petitioner far
25   exceeds the “some evidence” standard. Petitioner thus cannot show “that the outcome of
26   the DHO disciplinary proceedings would have been different if he had been afforded an
27   impartial DHO . . . .” Nielsen v. Graber, No. CV 11–344–TUC–JGZ (BPV), 2012 WL
28   1520000, at *1, *5 (D. Ariz. Mar. 16, 2012) (finding DHO’s investigatory conduct


                                                 -7-
 1   harmless where petitioner admitted the violations and collecting cases applying harmless-
 2   error analysis to prison disciplinary proceedings), report and recommendation adopted by
 3   2012 WL 1530325 (May 1, 2012); see also Velasquez v. Benov, 518 F. App’x 555, 556
 4   (9th Cir. 2013) (finding procedural defect harmless where petitioner admitted violation).
 5          C.     Ground Three
 6          In Ground Three, Petitioner alleges that he was deprived of his right to call witnesses
 7   and view the evidence against him. As explained in Ground Two, any such error was
 8   harmless. See Graves v. Knowles, 231 F. App’x 670, 672 (9th Cir. 2007) (“Moreover, in
 9   light of all of the other evidence against him, any error that may have resulted from [the
10   petitioner’s] inability to call [officer] Collins as a witness was harmless.”).
11          Petitioner’s claim also lacks merit. Under federal regulations, if a witness requested
12   by an inmate is unavailable to appear, the DHO or staff representative can instead request
13   a statement from the witness. 28 C.F.R. § 541.8(f)(4). The disciplinary record shows that
14   the DHO obtained Lieutenant VanDevender’s statement the day before the hearing because
15   he was unavailable to appear. (Doc. 11-2 at 11, 14.) Furthermore, although prisoners
16   facing disciplinary proceedings have a right to call witnesses, they have no right to confront
17   and cross-examine adverse witnesses. Wolff v. McDonnell, 418 U.S. 539, 566–68 (1974).
18   Thus, the DHO need not call an adverse witness if the witness’s statement is adequately
19   summarized in the investigation materials.          28 C.F.R. § 541.8(f)(2).      Lieutenant
20   VanDevender unequivocally denied telling Petitioner that his conduct was permissible: “I
21   never told inmate Carulucci [sic] anything.” (Doc. 11-2 at 11, 14.) Whether or not
22   Petitioner called him, Lieutenant VanDevender was an adverse witness who was not
23   required to appear.
24          Petitioner also complains that he was denied his right to view the evidence against
25   him. The Supreme Court has never articulated such a right. See Wolff, 418 U.S at 563–72
26   (determining that inmates have a right to notice and a conditional right to call witnesses
27   and present documentary evidence but no right to cross-examination or to counsel).
28   Moreover, Petitioner acknowledges that his staff representative viewed the evidence on his


                                                  -8-
 1   behalf. (Doc. 1 at 6.) This fact, in addition to the strong evidence that Petitioner committed
 2   the prohibited acts, makes any procedural defect harmless.
 3          IT IS ORDERED:
 4          1.     Warden B. von Blanckensee is substituted as Respondent in place of JT
 5   Shartle.
 6          2.     Petitioner’s Objections (Doc. 15) are overruled.             The Report and
 7   Recommendation (Doc. 14) is accepted and adopted.
 8          3.     The Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus by a Person
 9   in Federal Custody (Doc. 1) is denied. The Clerk of Court is directed to close this case.
10          Dated this 2nd day of April, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -9-
